
	

114 S617 IS: Repairing Every Car to Avoid Lost Lives Act
U.S. Senate
2015-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 617
		IN THE SENATE OF THE UNITED STATES
		
			March 2, 2015
			Mr. Markey (for himself and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To ensure that owners of all motor vehicles in use on United States roadways are made aware of, and
			 obtain repairs for, manufacturer-issued safety recalls in a timely manner. 
	
	
 1.Short titleThis Act may be cited as the Repairing Every Car to Avoid Lost Lives Act or the RECALL Act. 2.Compliance with safety recalls (a)In generalSubchapter II of chapter 301 of title 49, United States Code, is amended by adding at the end the following:
				
					30129.Compliance with safety recalls
 (a)Prompt notification of automobile safety recallsA State is in compliance with this subsection if the agency responsible for motor vehicle registration in such State ensures, by searching the recall database maintained by the National Highway Traffic Safety Administration, using the motor vehicle identification number, that each registered owner of a motor vehicle registered in such State is notified of all safety recalls issued by the manufacturer of the vehicle—
 (1)in any case other than a case described in paragraph (2), not later than the date on which the agency responsible for motor vehicle registration in such State notifies such registered owner of the need to renew the registered owner's motor vehicle registration; or
 (2)in a case in which the motor vehicle owner is applying, for the first time, to register a vehicle in the State or in a case in which a safety recall occurs after the date on which the registration renewal notice is sent to the owner and before the State grants the renewal, not later than the date on which the motor vehicle registration is completed.
							(b)Safety recall remedies To be completed before motor vehicle registration renewals
 (1)In generalExcept as provided in paragraph (2), a State is in compliance with this subsection if the State requires, as a prerequisite for motor vehicle registration renewal, that all motor vehicle owners complete all applicable safety recalls.
 (2)ExceptionA State shall be in compliance with this subsection if the State exempts a motor vehicle owner from the requirement described in paragraph (1) in the following cases:
 (A)The motor vehicle owner had not been notified of the safety recall on or before the date on which the owner was notified of the need to renew the motor vehicle registration.
 (B)The manufacturer, through a local dealership, has not provided the motor vehicle owner with a reasonable opportunity to complete any applicable safety recall remedy due to a shortage of a necessary part or qualified labor.
 (C)The motor vehicle owner demonstrates to the State that the owner has had no reasonable opportunity to complete all applicable safety recall remedies, in which case the State may grant a temporary registration, of up to 60 days, during which time the motor vehicle owner shall complete all applicable safety recall remedies.
 (c)Withholding of funds for noncomplianceOn the first day of each fiscal year beginning at least 1 year after the date of the enactment of this section, the Secretary of Transportation shall withhold, from each State that is not in compliance with subsections (a) and (b), 5 percent of the amount otherwise required to be apportioned to such State under paragraphs (1) and (2) of section 104(b) of title 23 for the purposes specified in such paragraphs..
 (b)Clerical amendmentThe table of sections for chapter 301 of title 49, United States Code, is amended by inserting after the item relating to section 30128 the following:
				30129. Compliance with safety recalls..
			
